Citation Nr: 1144328	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from October 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

Hepatitis C not manifested during active service, nor is any current hepatitis C otherwise related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2007 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2007 RO decision that is the subject of this appeal in its May 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in May 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA examination in February 2010, which was thorough in nature and provided a competent opinion addressing the contended causal relationship between service and the Veteran's currently diagnosed Hepatitis C.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of hepatitis C.  The records show that in June 1971, the Veteran underwent a discharge examination.  At that time, his endocrine system was clinically evaluated as "normal."  


In April 2007, the Veteran filed his initial claim for service connection for hepatitis C.  

VA Medical Center (VAMC) outpatient treatment records, dated from October 2008 to April 2009, show that in October 2008, the Veteran underwent an evaluation.  At that time, the examiner stated that the Veteran had hepatitis C.  In the Electronic Problem List, it was noted that the Veteran was polysubstance dependent.  In April 2009, the Veteran was once again evaluated.  In regard to the Veteran's medical and substance abuse history, the examiner noted that the Veteran was an unreliable historian.  When queried about recreational drug use, the Veteran indicated that he had tried just about everything, but that he had used marijuana and cocaine most often.  The Veteran reported that his last use of both drugs was four years ago, although he noted that he may have occasionally used drugs at parties since then.     

In the Veteran's substantive appeal (VA Form 9), dated in December 2009, he maintained that he contracted hepatitis C during his induction physical.  The Veteran stated that at that time, he was given contaminated immunization shots that passed blood from person to person.  

In February 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner noted that it was the Veteran's contention that he had contracted hepatitis C during service when contaminated airguns were used for immunizations.  The examiner reported that a review of the VAMC outpatient treatment records showed that in March 2005, it was indicated that the Veteran had been recently diagnosed with hepatitis C.  It was stated that the Veteran's first wife may have had hepatitic C infection but that such allegation was "rather vague."  VAMC outpatient treatment records also showed that in July 2006, it was reported that the Veteran's hepatitis C transmission was likely intravenous (IV) drug use in the 1970's.  In a February 2009 VAMC outpatient treatment record, it was noted that according to the Veteran, he did not "share needles."  The physical examination showed that the Veteran had a tattoo.  The examiner stated that the Veteran got his tattoo after service.  Following the physical examination, the examiner diagnosed the Veteran with hepatitis C.  In regard to which risk factor was the most likely cause of the Veteran's hepatitis C, the examiner stated that the Veteran left the military in 1971.  Hepatitis C was confirmed in 2005.  The Veteran received a tattoo in 1990.  The examiner indicated that although the Veteran denied IV drug use, VAMC outpatient treatment records confirmed remote history of IV drug use, but the Veteran denied sharing needles.  The Veteran also had a vague history of hepatitis C exposure possibly from a previous relationship.  The examiner stated that the Veteran's primary risk factor for contracting hepatitis C was the tattoo he received in 1990.  The examiner opined that the Veteran's hepatitis C was less likely as not (less than 50/50 probability) caused by or a result of an inoculation gun.  The Veteran had a confirmed, known risk factor for developing hepatitis C; a tattoo.  The Veteran had made conflicting and/or vague statements about other risk factors; IV drug use history and possible exposure through high risk/unsafe sexual practices with someone who was not confirmed but may have been infected with hepatitis C.  Contracting hepatitis C via airgun use, while plausible, was significantly less likely since the Veteran had exposure via a tattoo and other well researched and well established risk factors.     

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that he contracted hepatitis C during service when contaminated airguns were used for immunizations.  He noted that the hepatitis C infection laid dormant in his body for decades until it suddenly "blossomed."  The Veteran reported that he did get a tattoo after service at a professional shop.  According to the Veteran, he also experimented with IV drugs three or four times when he was very young.  He noted that his grandfather was a diabetic and that he used his grandfather's needles.  The Veteran stated that he always used brand new needles and did not share any needles.     


III.  Pertinent Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposure such as tattoo, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  Veterans Benefits Administration All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998).   



A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  VA recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.


IV.  Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for hepatitis C.  

In this case, the Veteran contends that he contracted hepatitis C during service by way of contaminated airguns used for immunizations.  In this regard, the Board notes that the Veteran's service treatment records are negative for any complaints or findings of hepatitis C.  In addition, the Veteran's June 1971 discharge examination shows that at that time, the Veteran's endocrine system was clinically evaluated as "normal."

The first evidence of record of a diagnosis of hepatitis C is in 2005, approximately 34 years after the Veteran's separation from the military.  VAMC outpatient treatment records show that the Veteran was initially diagnosed with hepatitis C in 2005.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

The Board recognizes that the Veteran has a current diagnosis of hepatitis C.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed hepatitis C and his period of active service.  The Board observes that the only competent medical opinion that addresses the contended causal relationship, the VA clinician who examined the Veteran in February 2010, weighs against the claim.  In the February 2010 VA examination report, the examiner stated that the Veteran's primary risk factor for contracting hepatitis C was his tattoo which he received after his discharge.  In regard to the question of whether the Veteran had contracted hepatitis during service due to an inoculation airgun, the examiner specifically opined that the Veteran's hepatitis C was less likely as not (less than 50/50 probability) caused by or a result of an inoculation gun.  The Veteran had a confirmed, known risk factor for developing hepatitis C; a tattoo.  The Veteran had made conflicting and/or vague statements about other risk factors; IV drug use history and possible exposure through high risk/unsafe sexual practices with someone who is not confirmed but may have been infected with hepatitis C.  According to the examiner, contracting hepatitis C via airgun use, while plausible, was significantly less likely since the Veteran had exposure via a tattoo and other well researched and well established risk factors.  This opinion opposes, rather than supports, the claim.

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has hepatitis C that is related to his period of service, specifically to alleged contaminated airguns that were used for immunizations.  In this regard, although the evidence of record shows that the Veteran received immunization shots during service, there is no evidence showing that he received these shots via airgun inoculators.  Nevertheless, since the Veteran is competent to testify as to events that happened to him, i.e., the circumstances of his service, independent of what is contained in his service record, the Board will assume for the purposes of this appeal only, that the Veteran did receive immunizations by airgun inoculators.  38 U.S.C.A. § 1154(a).  However, the Veteran's assertion that the airgun inoculators were contaminated and caused his hepatitis C, is nothing more than conjecture as to possible events with no basis in established fact.  The contemporaneous service treatment records do not document any such contamination or any subsequent complaints or treatment for hepatitis C.  There is no evidence of record which would indicate that any equipment used was not properly sanitized or that persons who received previous injections, if any, were infected.  The Veteran's contention in this regard essentially amounts to speculation on his part.    

To the extent that the Veteran requests that the Board, without competent medical evidence that such injections somehow have caused him to be infected with the hepatitis C virus, accept his assertions regarding etiology, the Board may not do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this regard, the Board notes that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  Because Hepatitis C is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In addition, the Board notes that according to the VA's Veterans Benefits Administration, while biologically possible, there have been no case reports of injector transmission of hepatitis C.  VA Fast Letter 04-13 (June 29, 2004).  Moreover, the Veteran's lay opinion is also substantially outweighed by the negative VA examination report and the Veteran's known risk factors for developing hepatitis C, including having a tattoo.  In the February 2010 VA examination report, the examiner recognized that contracting hepatitis C via airgun use was plausible.  However, in the Veteran's case, the examiner opined that it was less likely as not that the Veteran's hepatitic C was caused by or a result of an inoculation gun because he had exposure via tattoo and other well researched and well established risk factors.           

Furthermore, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The claims file contains contradictory written and oral statements from the Veteran (recorded in his oral hearing testimony and medical treatment notes) regarding his history of intravenous drug use.  In the September 2011 Travel Board hearing, the Veteran testified that he only experimented with IV drugs three or four times when he was very young.  However, according to VAMC outpatient treatment records, the Veteran had a history of IV drug use in the 1970's and was polysubstance dependent.  In addition, in an April 2009 VAMC outpatient treatment record, it was noted that when the Veteran was queried about recreational drug use, the Veteran indicated that he had tried just about everything, and that he had used marijuana and cocaine most often.  In addition, the Veteran reported that his last use of both drugs was four years ago, although he noted that he may have occasionally used drugs at parties since then.  Thus, it appears that the Veteran's drug use went beyond the 1970's and was more extensive than he had discussed in the September 2011 Travel Board hearing.  Accordingly, the Board finds that the reported history by the Veteran during his Travel Board hearing is not credible.      

In considering all of the evidence of record under the laws and regulations as set forth above, particularly the February 2010 VA examination report, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  The Board finds that there is no competent evidence indicating that the Veteran was diagnosed with hepatitis C in service or that he was infected with hepatitis C during any in-service inoculations. 

Therefore, as there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2011).  





ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


